THE STATE OF SOUTH CAROLINA
                           In The Supreme Court

            South Carolina Coastal Conservation League, Appellant,

            v.

            South Carolina Department of Health and Environmental
            Control, KDP, II, LLC, and KRA Development, LP,
            Respondents.

            Appellate Case No. 2019-000074



                     Appeal from the Administrative Law Court
                 Ralph King Anderson, III, Administrative Law Judge


                               Opinion No. 28031
                     Heard March 23, 2021 – Filed June 3, 2021


                                   REVERSED


            Amy Elizabeth Armstrong, of S.C. Environmental Law
            Project, of Pawleys Island, for Appellant South Carolina
            Coastal Conservation League.

            George Trenholm Walker and Thomas P. Gressette, Jr.,
            both of Walker Gressette Freeman & Linton, of
            Charleston, for Respondents KDP II, LLC and KRA
            Development, LP, and Bradley David Churdar, of
            Charleston, for Respondent South Carolina Department of
            Health and Environmental Control.


JUSTICE HEARN: The preservation of one of only three remaining pristine sandy
beaches accessible to the general public—Captain Sam's Spit on Kiawah Island—is
before the Court for a third time.1 Twice before, the administrative law court (ALC),
over the initial objection of the South Carolina Department of Health and
Environmental Control (DHEC), has granted permits for the construction of an
extremely large erosion control device in the critical area.2 Twice before, this Court
has found the ALC erred. See Kiawah Dev. Partners, II v. S.C. Dep't of Health &
Envtl. Control, 411 S.C. 16, 766 S.E.2d 707 (2014) (KDP I); Kiawah Dev. Partners,
II v. S.C. Dep't of Health & Envtl. Control, 422 S.C. 632, 813 S.E.2d 691 (2018)
(KDP II).

        The current appeal stems from the ALC's third approval of another
gargantuan structure—a 2,380-foot steel sheet pile wall—designed to combat the
erosive forces carving into the sandy river shoreline, especially along its narrowest
point called the "neck," in order to allow a developer to construct a road to facilitate
development of fifty houses. DHEC, reversing its prior stance, issued four permits
to construct the steel wall, which the ALC upheld. While the Coastal Conservation
League (League) raises numerous issues on appeal, we hold the ALC erred in three
respects: in accepting DHEC's narrow, formulaic interpretation of whether a permit
that indisputably impacts a critical area warrants the more stringent review normally
accorded to such structures; in relying on the protection of Beachwalker Park to
justify the construction of the entire wall; and, in determining the public will benefit
from the wall based on purely economic reasons. Accordingly, we reverse.

                    FACTS/PROCEDURAL BACKGROUND
       Captain Sam's Spit encompasses approximately 170 acres of land above the
mean high water mark along the southwestern tip of Kiawah Island and is
surrounded by water on three sides. Although the Spit is over a mile long and 1,600
feet at its widest point, the focal point of this appeal concerns the land along the
narrowest point—the neck—which is the isthmus of land connecting it to the rest of
Kiawah Island. The neck occurs at a deep bend in the Kiawah River where it changes
direction before eventually emptying into the Atlantic Ocean via Captain Sam's Inlet.
The neck has been migrating eastward due to the formidable erosive forces of the
Kiawah River, although the depletion of the river bank has historically been
outpaced by the accretion of sand on the oceanside. Nevertheless, the "access


1
  While there are other coastal areas with undeveloped beachfronts, according to
DHEC, Captain Sam's Spit, Hunting Island State Park, and Huntington Beach State
Park are the only three pristine beaches readily accessible to the general public.
2
  At oral argument before the Court, counsel for DHEC stated he did not believe
"there has ever been anything like this before" permitted in South Carolina.
corridor"—the buildable land between the critical area and the ocean-side setback
line—has narrowed significantly in the last decade to less than thirty feet.3 The
width of the neck is particularly relevant as KDP needs enough space to build a road
in order to connect to its proposed development, which is planned for further down
the Spit.4 At the base of the neck located along the Kiawah River is Beachwalker
Park, operated by the Charleston County Parks and Recreation Commission.

        At the time KDP acquired the Spit in 1988, it was seaward of the baseline set
by the Office of Coastal Resource Management and was not authorized for
development. In 1999, DHEC relocated the baseline along the coast and extended
it to include portions of the Spit, making KDP's property landward of the setback
line that paralleled the ocean side available for development. In 2005, KDP entered
into a development agreement with the Town of Kiawah Island whereby KDP
relinquished its right to build a hotel on the island in favor of the right to develop up
to fifty residential lots on the Spit. The fifty lots would occupy roughly twenty acres
on the Spit, and development would occur in two phases.

       In February of 2008, KDP sought a permit to build a 2,783-foot vertical
bulkhead and revetment within the critical area along the Kiawah River shoreline.
DHEC denied most of the permit, with the exception of a 270-foot segment to protect
Beachwalker Park. Both the League and KDP appealed, and the ALC ultimately
granted approval for the entire structure. Both parties appealed, and after three oral
arguments and two prior opinions on rehearing, we found the ALC erred in: relying
on the benefits to the private developer and the Town of Kiawah instead of the public
as a whole; declining to consider the extent of the effects to the upland property; and
determining the structure would have no adverse impact on public access to the area.
KDP I, 411 S.C. at 44, 766 S.E.2d at 723. On remand, the ALC again approved the
bulkhead but without the revetment except for the first 270 feet, which would utilize
both structures. On appeal, we affirmed the approval of the 270-foot portion but
reversed the remaining segment which would only contain the bulkhead because
there was no evidence in the record to support bifurcating the structures. KDP II,
422 S.C. at 637, 813 S.E.2d at 694.




3
 That distance was about 60 feet in 2010, 39 feet in 2014, and 29.25 feet in 2016.
4
 The record demonstrates the proposed road will be 20 feet wide, but an additional
8.5 feet will be needed to install the guardrail, the steel wall, and sufficient space
during construction to avoid the critical area. That leaves less than a foot at the
neck's narrowest place based on calculations from 2016.
       Following our remand in KDP I, KDP filed a permit application in 2015 taking
a new approach to protect its upland private property—the construction of an erosion
control device outside of the critical area in order to encompass DHEC's less
stringent review policy for non-critical area permits.5 This structure, the steel sheet
pile wall at issue before us, consists of drilling into the ground approximately sixty,
forty-foot long steel sheet piles double-coated with coal tar epoxy so that only six
and a half feet of the wall is above the mean sea level. Accordingly, the wall is
considered an in-ground structure. The sections would be connected with a
galvanized channel wall horizontally anchored approximately every six feet.
Construction of the steel wall would occur in two phases, beginning with a portion
from the neck and down the riverside to the southwest portion of the Spit. The
second phase would extend from Beachwalker Park to the neck.

       Unlike the revetment and bulkhead, the wall is permitted for the highland side
of the critical area, meaning KDP would only build outside the critical area.
However, the proposed building area has consistently narrowed, and the expert
testimony established it is not a matter of if but when the critical area will encompass
the wall as the critical line continues its march towards the ocean setback line.
Despite this uncontroverted fact, DHEC declined to utilize the more stringent
analysis applicable to a critical area permit, instead determining the permits
complied with the Coastal Zone Management Plan (CMP). After DHEC granted the
permits and certification, the League requested that the Board conduct a final review,
but it declined to do so.

      The League then sought a contested case hearing before the ALC, which
occurred over the course of seven days in August of 2017. Numerous expert
witnesses testified, as well as several lay persons who frequented the Spit. Alan
Wood, one of the League's experts, testified he conducted surveys in 2017 which

5
  KDP sought three permits and approval through a Coastal Zone Consistency
Certification. The certification is not as detailed a review as a critical area
component, but is instead part of DHEC's review that the project complies with the
Coastal Zone Management Plan, which is mandated by the South Carolina Coastal
Zone Management Act. See The Coastal Zone Management Act, Title 48, Chapter
39 of the South Carolina Code (2008 & Supp. 2020); The Coastal Zone Management
Program, South Carolina Department of Health and Environmental Control,
https://scdhec.gov/environment/your-water-coast/ocean-coastal-
management/coastal-zone-management/south-carolina.              The permits and
certification enable KDP to construct a roadway, stormwater management system,
utility lines, gravity sewer, manholes, a pump station, a force main, and water lines.
demonstrated the critical line had shifted markedly towards the setback line since
KDP filed its permit application two years earlier. As a result, Wood identified six
locations where construction of the steel wall would encroach into the critical area.
Conversely, KDP's expert, John Byrnes, testified only two of the locations Wood
specified were actually in the critical area.

       The hearing also contained the testimony of DHEC staff who had denied the
majority of the 2008 permit, specifically, Bill Eiser, the project manager at that time,
and Curtis Joyner, the Manager of the Coastal Zone Consistency Section. Joyner
reviewed the certification of the permits in question. On cross, Joyner admitted the
steel wall would prevent shoreline movement and become exposed, both of which
would be considered a cumulative impact that changed the character of the area.
Joyner also testified that he received letters from the South Carolina Department of
Natural Resources and the United States Department of Interior as required during
the review process and that both agencies opined the area was too unstable for
development. Significantly, the access corridor where the proposed road will be
constructed has narrowed by more than half—from sixty to less than thirty feet—
since Joyner received those recommendations.

       The ALC ultimately upheld DHEC's approval of the permits and certification,
determining that because the permits were for development outside of the critical
area, it did not have to consider Section 48-39-30(D) of the South Carolina Code
(2008) (mandating that "critical areas shall be used" to ensure "the maximum benefit
to the people"). The ALC found the proposed project would not violate III.C.3.I(7)
of the CMP which required a consideration of the "long range, cumulative effects"
in the context of potential development of the property and the "general character of
the area." The court acknowledged that authorizing the wall would facilitate
development, so the inquiry focused on the character of the area and the resulting
long-range, cumulative effects. The ALC accepted DHEC's interpretation that the
general character of the area was residential development after comparing the Spit
to other portions of Kiawah Island and neighboring Seabrook Island. Concerning
the long-range effects of permitting the wall, the ALC stated:

      It is reasonably certain that the Kiawah River's erosive forces will
      eventually cause the [wall] to be exposed to some degree, resulting in a
      loss of riverbank where the [wall] is exposed. This is a long-range
      effect. However, when the loss of riverbank will occur and the
      percentage of the [wall] that will eventually be exposed is speculative.

The court found the public primarily used the oceanside of the Spit while the
riverside was used only occasionally. Despite an existing permit to build a 270-foot
bulkhead and revetment adjacent to Beachwalker Park, the court again relied on
protecting the park as justification for erecting the entire structure. The court also
noted public access to the riverbank would remain because it is speculative as to how
much of the wall will be exposed in the future.

       Additionally, the court determined the project would not be inconsistent with
state policy set forth in section 48-39-30 because the economic, social, and
environmental concerns must be balanced when determining whether to grant these
permits. In doing so, the court relied on increased tax revenues, creation of jobs, and
"[other] contribut[ions] to the economic and social improvement of citizens of this
state." Further, the ALC found the Spit will be improved with "due consideration for
the environment," and that "[n]o portion of the proposed project falls within the
critical area."

       Finally, the court determined DHEC's decision to grant the permit was not
legally inconsistent with its prior decision denying the full bulkhead and revetment
in 2008 or with our prior opinions in KPD I & II. In doing so, the court stated that
an agency is permitted to change its mind, and while the permit outcome was
different, the decision was not made through any arbitrary or capricious exercise of
authority. Thereafter, the League filed an appeal, and we certified the case pursuant
to Rule 204(b), SCACR.

                                      ISSUES
I. Did the ALC err in upholding DHEC's determination that the more rigorous
   permitting process under section 48-39-30 did not apply because the steel wall
   would be constructed outside the critical area?

II. Did the ALC err in its public benefit analysis by considering the protection of
    Beachwalker Park and in relying on projected tax revenue that the project would
    produce?
                           STANDARD OF REVIEW

      This Court will affirm a decision by the administrative law court unless the
findings or conclusions are:

      (a) in violation of constitutional or statutory provisions;
      (b) in excess of the statutory authority of the agency;
      (c) made upon unlawful procedure;
      (d) affected by other error of law;
        (e) clearly erroneous in view of the reliable, probative, and substantial
        evidence on the whole record; or
        (f) arbitrary or capricious or characterized by abuse of discretion or
        clearly unwarranted exercise of discretion.

S.C. Code Ann. § 1-23-610(B)(a)-(f) (Supp. 2019). The ALC is the finder of fact in
contested case hearings related to DHEC certifications and permits. See Hill v. S.C.
Dep't of Health & Envtl. Control, 389 S.C. 1, 9, 698 S.E.2d 612, 616 (2010) ("The
proceeding before the ALJ was a de novo hearing, which included the presentation
of evidence and testimony."). In determining whether substantial evidence supports
the ALC's decision, the Court must find "looking at the entire record on appeal,
evidence from which reasonable minds could reach the same conclusion that the ALJ
reached." Id. at 9–10, 698 S.E.2d at 617.

                                    DISCUSSION
       At the outset, we reiterate that "the basic premise undergirding our analysis
must be the public trust doctrine which provides that those lands below the high
water line are owned by the State and held in trust for the benefit of the public."
KDP I, 411 S.C. at 29, 766 S.E.2d at 715. Further, "the public's interest must be the
lodestar" of our analysis. This is because the General Assembly has set forth its
policy of protecting "the quality of the coastal environment and [promoting] the
economic and social improvement of the coastal zone and of all the people of the
State." S.C. Code Ann. § 48-39-30(A) (2008). While section 48-39-30 demonstrates
that development is not prohibited in sensitive areas, artificially modifying the
tidelands remains the "exception." KDP I, 411 S.C. at 29, 766 S.E.2d at 715.
Accordingly, it is through this lens that we review the ALC's decision.

   I.      Critical Area and Section 48-39-30

       The League asserts the ALC erred as a matter of law by failing to apply section
48-39-30(D), which pertains to critical areas, because the river shoreline is within a
critical area notwithstanding the fact that the permit for the wall requires the structure
to be built on the upland side. While the League rejects the conclusion that the
project actually can be accomplished without intruding into the critical area, it also
argues that even if that is initially the case, all the experts agreed the erosion would
continue until the river exposed the wall, thus eliminating the sandy shoreline and
shifting the critical line further inland beyond the structure. Therefore, the League
asserts the ALC should have explicitly addressed the policies specific to critical area
permits because it is certain the steel wall will ultimately encroach upon the critical
area.
       Conversely, KDP and DHEC contend the ALC did not err because the steel
wall is required to be constructed outside the critical area. As a result, KDP and
DHEC assert the more intensive scrutiny that governs critical area permits—such as
those at issue in KDP I & II—does not apply here. In other words, the permit was
reviewed under DHEC's indirect authority to certify the structure's compliance with
the CMP rather than under DHEC's direct authority to ensure the construction
adheres to the policies pertaining to critical area permits.

       The critical area is defined as "any of the following: (1) coastal waters; (2)
tidelands; (3) beaches; (4) beach/dune system which is the area from the mean high-
water mark to the setback line as determined in Section 48-39-280." S.C. Code Ann.
§ 48-39-10(J)(1)-(4) (2008). The General Assembly has declared the state policy
pertaining to critical areas in section 48-39-30(D), which provides,

      Critical areas shall be used to provide the combination of uses which
      will insure [sic] the maximum benefit to the people, but not necessarily
      a combination of uses which will generate measurable maximum dollar
      benefits. As such, the use of a critical area for one or a combination of
      like uses to the exclusion of some or all other uses shall be consistent
      with the purposes of this chapter.

At first blush, KDP's and DHEC's position seems plausible. Because the
certification requires construction of the steel wall to occur upland of the critical
area, it was ostensibly not necessary for KDP to seek a special permit or for its
application to undergo rigorous analysis. However, this interpretation is misleading,
and is actually similar to the steel wall itself—initially it may be obscured, but once
the sand shifts, it will become visible and ultimately replace the sandy beach. All
the expert testimony confirmed the erosion would continue until the wall became
exposed—otherwise there would be no need for an erosion control device. As
Robert Young, an expert for the League, testified,

      Eventually and probably very quickly, the wall is going to become a
      part of the Kiawah River shoreline and, in fact, if the wall were not
      going to become a part of the Kiawah River shoreline, you would
      probably never build it because if the wall was just going to remain
      buried in the interior of the island forever, there would be not much
      point in having the wall.
Even DHEC acknowledged in its brief the "admittedly realistic concern" that the
critical area will overtake the steel wall.6 Nevertheless, the agency felt constrained
by a formulaic approach even when expert testimony demonstrated a virtual
certainty that the critical area would be impacted.

       We acknowledge the existence of conflicting opinions as to when and to what
extent this proposed structure will impact the critical area; however, all the expert
witnesses agreed that the sandy shoreline—indisputably a critical area—will
ultimately be subsumed by the steel structure and at least part of it will be eliminated.
Therefore, we find there is no evidence to support a finding that the steel wall will
not have an impact on the critical area. Certainly there may be cases where the
expert testimony diverges or where DHEC justifiably believes an upland structure
will remain outside the critical area and not impact it, but that is simply not the case
here. Therefore, the ALC erred in declining to apply section 48-39-30(D).7

    II. Public Benefit

       A. Reliance on Beachwalker Park

      The League contends the ALC erred in yet again emphasizing the protection
of Beachwalker Park as a sufficient public benefit to justify the entire structure.
Specifically, the League asserts the ALC committed an error of law in concluding
without evidence that the public trust lands will be enhanced by protecting the park.
Conversely, KDP asserts the ALC properly balanced the competing interests, and
substantial evidence supports its decision that the steel wall would outweigh the
benefit to the public to a greater degree than any harm of the loss of the shoreline.



6
   At oral argument, counsel for DHEC candidly agreed with Justice Few's
observation that "this structure serves no purpose whatsoever until the critical line
hits it . . . . The wall serves no purpose whatsoever until the river pushes up against
it and it stops the river from moving into the road or into the development."
7
   Because the inquiry as to whether to apply the more rigorous critical area
permitting analysis for a structure designed to be constructed outside the critical area
depends on the facts of the case, we decline to adopt a bright line rule as to when
DHEC must analyze section 48-39-30(D) for a non-critical area permit. However,
we trust that in future cases DHEC will exercise its discretion appropriately in a
manner consistent with upholding the basic premise that altering the tidelands
remains the "exception to the rule." KDP I, 411 S.C. at 29, 766 S.E.2d at 715.
We agree with the League that the ALC committed an error of law because it focused
on the protection of the park to bootstrap its public benefit analysis of the rest of the
lengthy steel wall.

      Section 48-39-150(A)(5) requires DHEC to consider "[t]he extent to which
the development could affect existing public access to tidal and submerged lands,
navigable waters and beaches or other recreational coastal resources." S.C. Code
Ann. § 48-39-150(A)(5) (2008). Further, III.C3.XII.D. of the CMP mandates that
DHEC review permits that affect public open space under the following
considerations:

      1) Project proposals which would restrict or limit the continued use of
         a recreational open area or disrupt the character of such a natural
         area (aesthetically or environmentally) will not be certified where
         other alternatives exist.
      2) Efforts to increase the amounts and distribution of public open space
         and recreational areas in the coastal zone are supported and
         encouraged by the Coastal Council.

The ALC acknowledged "the riverbank is both a recreational and a natural open
space area." However, the court determined the League did not raise any
alternatives, and the choice of doing nothing failed to protect the public's interest.
Therefore, the court weighed the loss of the riverbank against the protection of the
park. Ultimately, the court concluded the project would "greatly assist in
preserving" an important benefit: the parking lot at Beachwalker Park. The public
would further benefit from a conservation easement, and the public's use and
enjoyment would not be disrupted to a degree sufficient to deny the permits. While
the court recognized that KDP would also benefit, it stated, curiously and with little
explication, that the outcome was a "compromise."

        We find the ALC's analysis is fatally flawed because the court once again
focused on the public benefit of protecting the park as a justification for the entire
2,380-foot steel wall. While the ALC relied on the 270-foot portion that would
protect Beachwalker Park for its public benefit analysis—which represents
approximately 10% of the entire wall—it did not find any public benefit to the
remaining 90%. In essence, KDP seeks to hold the protection of the park hostage
until it is permitted to construct the entire wall. This is so even though the Charleston
County Parks and Recreation Commission originally applied for a permit to build a
structure to protect the park fifteen years ago and only agreed to withdraw that
request at the behest of KDP. The park also remains unprotected despite this Court's
approval of a permit to do just that. See KDP II, 422 S.C. at 639–40, 813 S.E.2d at
695. Therefore, the ALC relies on a largely illusory benefit to support its public
interest analysis.8

       Further, because the shoreline will erode until the riverbank reaches the steel
wall, the public is essentially left in the same situation as we described in KDP I—
the complete loss of area held in trust for the benefit of the people. Despite this
inescapable conclusion, the ALC disregarded that paramount concern for a third
time. Accordingly, the ALC erred in relying on the protection of the park as a reason
to uphold the entire structure.

      B. Balancing of Economic, Social, and Environmental Interests

       The League contends the ALC erred in solely relying on the economic benefit
of the overall project. Specifically, the League argues the ALC improperly focused
on the expected tax revenue and increased jobs as part of its public benefit analysis.
Conversely, KDP asserts the ALC properly balanced the economic, social, and
environmental interests. We agree with the League.

       Section 48-39-150 requires DHEC to base its decision to approve or deny a
permit on the "merits of each application, the policies specified in sections 48-39-20
and 48-39-30 and be guided by [ten] general considerations." S.C. Code Ann. § 48-
39-150(A). Together, these three provisions require a balancing of competing
interests when development is contemplated along our precious coastal resources.

8
  Indeed, the ALC acknowledged KDP would not protect the park unless it could
construct the entire structure, thus effectively conceding the specious nature of
justifying construction of the entire wall to benefit Beachwalker Park. At oral
argument, counsel for KDP asserted the 270-foot portion could not be constructed
because it would ultimately fail as the river eroded around and behind the end of the
structure. While we acknowledged in KDP II that a bulkhead without a revetment
would actually exacerbate erosion because the toe would become exposed, that
conclusion was based on "all of the evidence in the record . . . ." 422 S.C. at 637,
813 S.E.2d at 694. Here, the record contains no evidence to support the assertion
that an erosion control device protecting only the park would increase erosion.
Ultimately, over the course of fifteen years, the Charleston County Parks
Commission, DHEC, and this Court have either sought or approved a permit for 270
feet, yet now KDP changes its prior position that protection of the park is crucial,
claiming for the first time that it would be futile to build a wall on that portion only.
While economic interests are relevant, relying on tax revenue or increased
employment opportunities is not sufficient justification for eliminating the public's
use of protected tidelands. We have previously rejected the certification of a project
that sought to dredge a canal through wetlands in order to facilitate waterfront
development near the Waccamaw River. S.C. Wildlife Fed'n v. S.C. Coastal
Council, 296 S.C. 187, 188, 371 S.E.2d 521, 522 (1988). The Court noted,

      To support certification, Litchfield submitted an expert report that
      projects speculative economic benefit to the public in the form of new
      jobs and tax revenue if the project is completed. Respondents rely on
      this evidence to show an overriding public interest. This evidence of
      purely economic benefit, however, does not support the stated purpose
      of the Coastal Management Program to protect, restore, or enhance the
      resources of the State's coastal zone for present and succeeding
      generations. This public interest must counterbalance the goal of
      economic improvement. See S.C. Code Ann. § 48-39-30(B)(1) and (2)
      (1987). We hold evidence of purely economic benefit is insufficient as
      a matter of law to establish an overriding public interest.

Id. at 190, 371 S.E.2d at 522–23 (emphasis added). Further, we stated "the record
is devoid of any evidence of an overriding public interest in the permanent alteration
of these wetlands." Id. at 190, 371 S.E.2d at 522.

       While the ALC acknowledged this decision, the court ultimately determined
that "the proposed project will increase tax revenues in the area, create jobs, and
otherwise contribute to the economic and social improvement of citizens of this
state." The court noted the development is planned in an otherwise environmentally
friendly manner and that no portion of the project is within the critical area. The
ALC determined the steel wall will stabilize the neck, thus enabling a road to be
constructed through the narrow passage.9

      Because we find the ALC erred in using protection of the park as a reason for
approving the entire wall, the only remaining justification is its conclusion that the
economic benefits outweigh the social and environmental interests in keeping the
area undeveloped. In other words, once the fallacy of protecting the park as a reason
for constructing the remaining 90% of the wall is brought to light, all that remains

9
  The ALC ostensibly discounted the League's expert, Robert Young, who testified
building a road along the narrow neck is "kind of like trying to shove a hippo through
a mouse hole."
to justify the entire structure are the purely economic benefits of tax revenue and
temporary job creation, which cannot, as a matter of law, supplant the permanent
elimination of the critical area. Thus, the ALC erred in upholding the permits and
certification. Id. at 190, 371 S.E.2d at 523 ("[E]vidence of purely economic benefit
is insufficient as a matter of law to establish an overriding public interest.").

                                   CONCLUSION

       We conclude the ALC erred in declining to apply section 48-39-30(D)'s more
stringent review based on the record before us. We also find the ALC erred as a
matter of law in relying on protecting Beachwalker Park as a reason to uphold the
entire structure and in citing purely economic interests in its public benefit analysis.10

REVERSED.

BEATTY, C.J., FEW and JAMES, JJ., concur. KITTREDGE, J., concurring
in a separate opinion.




10
  The League also contended the ALC erred in determining: the project physically
could be constructed as permitted; the character of the area was residential; collateral
estoppel applied; and substantial evidence did not support the ALC's conclusion
concerning the minor impact to marine wildlife. We decline to address these issues
on appeal. See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613,
518 S.E.2d 591, 598 (1999) (declining to address other arguments after reaching one
that is dispositive).
JUSTICE KITTREDGE: The Court reverses the Administrative Law Court in
multiple respects. I join only Section II of the majority opinion and concur in
result.